EXHIBIT 10.6

 

NEXEO SOLUTIONS, INC.

 

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

 

Amended and Restated, Effective as of June 9, 2016

 

--------------------------------------------------------------------------------


 

NEXEO SOLUTIONS, INC.

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

 

(Amended and Restated, Effective as of June 9, 2016)

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

PURPOSE, INTENT AND TERM OF PLAN

 

1

Section 1.01

 

Purpose and Intent of the Plan

 

1

Section 1.02

 

Term of the Plan

 

1

Section 1.03

 

Adoption of the Plan

 

1

ARTICLE II

DEFINITIONS

 

1

Section 2.01

 

“Alternative Position”

 

1

Section 2.02

 

“Applicable Date”

 

1

Section 2.03

 

“Base Salary”

 

1

Section 2.04

 

“Board”

 

2

Section 2.05

 

“Cause”

 

2

Section 2.06

 

“Change of Control”

 

2

Section 2.07

 

“COBRA”

 

4

Section 2.08

 

“Code”

 

4

Section 2.09

 

“Code Section 409A”

 

4

Section 2.10

 

“Committee”

 

4

Section 2.11

 

“Company”

 

4

Section 2.12

 

“Effective Date of Restatement”

 

4

Section 2.13

 

“Eligible Employee”

 

4

Section 2.14

 

“Employee”

 

4

Section 2.15

 

“Employer”

 

4

Section 2.16

 

“ERISA”

 

4

Section 2.17

 

“Exchange Act”

 

5

Section 2.18

 

“Good Reason”

 

5

Section 2.19

 

“Installment Payments”

 

5

Section 2.20

 

“Involuntary Termination”

 

5

Section 2.21

 

“Key Employee”

 

5

Section 2.22

 

“Lump Sum Amount”

 

5

Section 2.23

 

“Merger”

 

5

Section 2.24

 

“Notice Pay”

 

6

Section 2.25

 

“Officer”

 

6

Section 2.26

 

“Participant”

 

6

Section 2.27

 

“Participation Agreement”

 

6

Section 2.28

 

“Performance Year”

 

6

Section 2.29

 

“Permanent Disability”

 

6

Section 2.30

 

“Plan”

 

7

Section 2.31

 

“Plan Administrator”

 

7

Section 2.32

 

“Postponement Period”

 

7

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 2.33

 

“Prior Participant”

 

7

Section 2.34

 

“Pro Rata Bonus Payment”

 

7

Section 2.35

 

“Release”

 

7

Section 2.36

 

“Release Revocation Period”

 

7

Section 2.37

 

“Separation from Service”

 

7

Section 2.38

 

“Separation from Service Date”

 

7

Section 2.39

 

“Severance Benefits”

 

7

Section 2.40

 

“Severance Payment”

 

8

Section 2.41

 

“Severance Period”

 

8

Section 2.42

 

“Subsidiary”

 

8

Section 2.43

 

“Subsidy Period”

 

8

Section 2.44

 

“Target Bonus Amount”

 

8

Section 2.45

 

“Termination of Employment in Connection with a Change of Control”

 

8

Section 2.46

 

“Voluntary Termination”

 

8

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

8

Section 3.01

 

Participation

 

8

Section 3.02

 

Conditions

 

9

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

 

10

Section 4.01

 

Amount of Severance Benefits Upon Involuntary Termination (Not in Connection
with Change of Control)

 

10

Section 4.02

 

Amount of Severance Benefits Upon a Termination of Employment in Connection with
a Change of Control

 

11

Section 4.03

 

Severance Benefits for Prior Participants

 

12

Section 4.04

 

Termination for Cause

 

12

Section 4.05

 

Reduction of Severance Benefits

 

12

Section 4.06

 

Accrued or Vested Benefits

 

13

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFITS PAYMENTS

 

13

Section 5.01

 

Timing of Payment for Severance Benefits (Not in Connection with a Change of
Control)

 

13

Section 5.02

 

Timing of Payment for Severance Benefits Due Upon a Termination of Employment in
Connection with a Change of Control

 

14

Section 5.03

 

Method of Payment

 

14

Section 5.04

 

Code Section 409A

 

14

Section 5.05

 

Termination of Eligibility for Benefits

 

15

ARTICLE VI

THE PLAN ADMINISTRATOR

 

16

Section 6.01

 

Named Fiduciary

 

16

Section 6.02

 

Authority and Duties

 

16

Section 6.03

 

Compensation of the Plan Administrator

 

16

Section 6.04

 

Records, Reporting and Disclosure

 

16

ARTICLE VII

AMENDMENT, TERMINATION AND DURATION

 

17

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 7.01

 

Amendment, Suspension and Termination

 

17

Section 7.02

 

Duration

 

17

ARTICLE VIII

DUTIES OF THE COMPANY, THE COMMITTEE AND THE PLAN ADMINISTRATOR

 

17

Section 8.01

 

Records

 

17

Section 8.02

 

Payment

 

17

Section 8.03

 

Discretion

 

17

ARTICLE IX

CLAIMS PROCEDURES

 

18

Section 9.01

 

General Claims Information

 

18

Section 9.02

 

Initial Claim Application

 

18

Section 9.03

 

Appeals of Denied Benefit Claims

 

19

Section 9.04

 

Arbitration; Expenses

 

19

ARTICLE X

MISCELLANEOUS

 

20

Section 10.01

 

Nonalienation of Benefits

 

20

Section 10.02

 

Plan Year

 

20

Section 10.03

 

Notices

 

20

Section 10.04

 

Successors

 

20

Section 10.05

 

No Mitigation

 

20

Section 10.06

 

No Contract of Employment

 

21

Section 10.07

 

Severability of Provisions

 

21

Section 10.08

 

Heirs, Assigns, and Personal Representatives

 

21

Section 10.09

 

Headings and Captions

 

21

Section 10.10

 

Gender and Number

 

21

Section 10.11

 

Unfunded Plan

 

21

Section 10.12

 

Payments to Incompetent Persons

 

21

Section 10.13

 

Lost Payees

 

21

Section 10.14

 

Benefits are Not Insured

 

21

Section 10.15

 

Controlling Law

 

22

Section 10.16

 

Taxes

 

22

Section 10.17

 

Clawback

 

22

Section 10.18

 

Effect of Plan

 

22

Section 10.19

 

Certain Excise Taxes

 

22

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I
PURPOSE, INTENT AND TERM OF PLAN

 

Section 1.01         Purpose and Intent of the Plan.  The purpose of the Plan is
to provide Eligible Employees with certain compensation and benefits in the
event that such Employee’s employment with the Company or a Subsidiary is
terminated involuntarily.  The Plan is not intended to be an “employee pension
benefit plan” or “pension plan” within the meaning of section 3(2) of ERISA. 
Rather, the Plan is intended to be a “welfare benefit plan” within the meaning
of section 3(1) of ERISA and to meet the requirements of a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, section 2510.3-2(b).  Accordingly, no employee
shall have a vested right to benefits paid by the Plan.  The terms of the Plan
are intended to, and shall be interpreted so as to, comply in all respects with
the provisions of Code Section 409A and the regulations and rulings promulgated
thereunder and, if necessary, any provision shall be held null and void to the
extent such provision (or any part thereof) fails to comply with Code
Section 409A or the regulations or rulings promulgated thereunder.

 

Section 1.02         Term of the Plan.  The Plan shall generally be effective as
of the Effective Date of Restatement and shall supersede any prior plan, program
or policy under which the Company or any Subsidiary provided severance benefits
prior to the Effective Date of Restatement.  The Plan shall continue until
terminated pursuant to Article VII of the Plan.

 

Section 1.03         Adoption of the Plan.  The Plan was originally adopted by
the Compensation Committee of the Board of Directors of Nexeo Solutions, LLC on
December 8, 2011, effective as of the same date, but has been amended and
restated effective June 9, 2016, which is the Effective Date of Restatement.

 

ARTICLE II
DEFINITIONS

 

Section 2.01         “Alternative Position” shall mean a position with the
Employer that:

 

(a)           does not materially reduce the Employee’s position or duties held
immediately prior to the time of the Employer’s alternative offer of employment;

 

(b)           provides the Employee with a Base Salary and Target Bonus Amount
that are materially comparable to the Base Salary and Target Bonus Amount that
applied to Employee’s position that Employee held immediately prior to the time
of the Employer’s alternative offer of employment; and

 

(c)           does not require the Employee to regularly perform the required
duties of his or her employment outside the greater Houston metropolitan area.

 

Section 2.02         “Applicable Date” shall have the meaning given such term in
Section 5.01 of the Plan.

 

Section 2.03         “Base Salary” shall mean the Participant’s annual base
salary in effect as of the Participant’s Separation from Service Date.

 

1

--------------------------------------------------------------------------------


 

Section 2.04                            “Board” shall mean the Board of
Directors of Nexeo Solutions, Inc.

 

Section 2.05                            “Cause”shall mean (a) a breach by the
Participant of the Participant’s employment obligations to the Employer (other
than as a result of physical or mental incapacity), (b) commission by the
Participant of an act of fraud, embezzlement, misappropriation, willful
misconduct or breach of fiduciary duty against the Employer or any of its
affiliates, (c) a material breach by the Participant of any of the covenants
contained in the Participation Agreement, (d) the Participant’s conviction, plea
of no contest or nolo contendere, deferred adjudication or unadjudicated
probation for any felony or any crime involving moral turpitude, (e) the failure
of the Participant to carry out, or comply with, in any material respect, any
lawful and material directive of the Chief Executive Officer, the Chief
Financial Officer, or the Participant’s supervisor, as applicable to the
Participant, or (f) the Participant’s unlawful use (including being under the
influence) or possession of illegal drugs.  For purposes of the previous
sentence, no act or failure to act on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Employer.  Any act, or failure to act, based
upon authority given pursuant to a directive of the Board, as reflected in a
resolution duly adopted by the Board, or based upon the advice of counsel for
the Employer shall be conclusively presumed to be done, or omitted to be done,
by the Participant in good faith and in the best interests of the Employer.  If
the reason for termination is due to conduct described in items (a) or (e) of
this definition, no termination of the Participant’s employment shall be deemed
to be for Cause unless the Employer notifies the Participant of the failure,
breach, or conduct that constitutes Cause and the Participant fails to cure such
failure, breach, or conduct within thirty (30) days of such notice.  In
addition, no termination of a Participant’s employment shall be deemed to be for
Cause during any period beginning on the date of the Participant’s delivery to
the Employer of a notice of intent to terminate for Good Reason and ending on
the earlier of the Participant’s termination for Good Reason or the date that is
90 days after the notice of intent to terminate for Good Reason.

 

Section 2.06                            “Change of Control” shall mean the
occurrence of any of the following events:

 

(a)                                 A “change in the ownership of the Company”
which shall occur on the date that any one person, or more than one person
acting as a group, acquires ownership of stock in the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; however, if
any one person or more than one person acting as a group, is considered to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons will not be considered a “change in the ownership of the Company” (or to
cause a “change in the effective control of the Company” within the meaning of
Section 2.06(b) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided, further, however, that for purposes of this Section 2.06(a), any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company shall not
constitute a Change of

 

2

--------------------------------------------------------------------------------


 

Control.  This Section 2.06(a) applies only when there is a transfer of the
stock of the Company (or issuance of stock), and stock in the Company remains
outstanding after the transaction.

 

(b)                                 A “change in the effective control of the
Company” which shall occur on the date that either (1) any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, except for any acquisition (i) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (ii) by any shareholder of the
Company that beneficially owns at least five percent (5%) of the outstanding
stock of the Company as of immediately following the closing of the Merger; or
(2) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election. 
For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.06(b), the acquisition
of additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of
Section 2.06(a) above.

 

(c)                                  A “change in the ownership of a substantial
portion of the Company’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) assets of the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Any transfer of
assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in guidance issued pursuant to
Section 409A, shall not constitute a Change of Control.

 

For purposes of this Section 2.06, the terms “ownership”, “own,” or “owned”
shall refer to “beneficial ownership” as that term is used in Rule 13d-3 and
Rule 13d-5 (or any successor provisions) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the terms “person”
and “group” shall mean such terms as used in section 13(d)(3) or section
14(d)(2) of the Exchange Act (or any successor provisions).  In addition, for
purposes of this Section 2.06, “Company” includes (i) the Company and (ii) the
Employer. Notwithstanding anything in this Section 2.06 to the contrary, none of
the following transactions shall constitute a Change of Control for purposes of
this Agreement (a) any transaction commonly known as a Reverse Morris Trust
transaction, as determined in good faith by the Board, or (b) the acquisition by
TPG VI Neon I, L.P., TPG VI Neon II, L.P., TPG VI FOF Neon,

 

3

--------------------------------------------------------------------------------


 

L.P., or any of their respective affiliates of additional (x) shares of the
Company, (y) voting power with respect to the Company, or (z) assets of the
Company.

 

Section 2.07                            “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and the regulations
promulgated thereunder.

 

Section 2.08                            “Code” shall mean the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

Section 2.09                            “Code Section 409A” shall mean section
409A of the Code, the regulations promulgated thereunder, and any additional
guidance issued by the Internal Revenue Service related thereto.

 

Section 2.10                            “Committee” shall mean the Compensation
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms.  Except with respect to any unanimous Committee action described in
Section 5.05(b), the Committee may delegate all or part of its authority under
the Plan to an individual or another committee.

 

Section 2.11                            “Company” shall mean Nexeo
Solutions, Inc., a Delaware corporation.

 

Section 2.12                            “Effective Date of Restatement” shall
mean June 9, 2016.

 

Section 2.13                            “Eligible Employee” shall mean any
Employee designated by the Committee as an Eligible Employee and who has
executed and returned a Participation Agreement to the Company.  In addition, an
Eligible Employee must be:  (a) a senior member of management, (b) who is not
(i) covered under any other severance plan or program sponsored by the Company
or a Subsidiary that the Plan Administrator has deemed to be a plan or program
that would provide duplicative severance benefits to the Employee, or (ii) a
party to an employment agreement with the Employer pursuant to which such
Employee is entitled to severance benefits.  The Committee (including any
delegate of the following authority) shall have the sole authority to determine
whether an Employee will be an Eligible Employee.

 

Section 2.14                            “Employee” shall mean an individual who
is a common law employee on the payroll of the Employer and shall not include
any person providing services to the Company or any Subsidiary through a
temporary service or on a leased basis or who is hired by the Company or any
Subsidiary as an independent contractor, consultant, or otherwise as a person
who is not an employee for purposes of withholding United States federal income
or employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental agency determination or
judicial holding relating to such status or tax withholding.  Notwithstanding
the above, in the event that Code Section 409A applies to any payments made
hereunder, subsection (iv) of the definition of “Subsidiary” shall apply.

 

Section 2.15                            “Employer” shall mean the Company or any
Subsidiary.

 

Section 2.16                            “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

Section 2.17                            “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder.

 

Section 2.18                            “Good Reason” shall mean the occurrence
of any of the following events: (a) a material reduction in a Participant’s
position or duties; provided, however, that no change in position or duties
shall be deemed to be a material reduction unless the Participant also ceases to
be the head of the Participant’s functional or business unit; (b) a material and
adverse change in the Participant’s compensation, which shall be deemed to
include any reduction in the Participant’s Base Salary or target bonus
percentage, other than in connection with a reduction in the salaries or target
bonus percentages applicable to all Participants, or (c) a requirement that a
Participant regularly perform the required duties of his or her employment from
a location that is outside the greater Houston metropolitan area. 
Notwithstanding the foregoing provisions of this Section 2.18 or any other
provision in this Plan to the contrary, any assertion by a Participant of a
termination of employment for Good Reason shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in the
foregoing clauses of this Section 2.18 giving rise to a Participant’s
termination of employment must have arisen without the Participant’s consent;
(ii) the Participant must provide written notice to the Employer of such
condition in accordance with Section 10.03 within 30 days of the initial
existence of the condition; (iii) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Employer; and
(iv) the date of the Participant’s termination of employment must occur within
90 days after the initial existence of the condition specified in such notice.

 

Section 2.19                            “Installment Payments” shall mean the
amounts scheduled to be paid in regular substantially equal installments, as
provided in Section 5.01(b) of the Plan.

 

Section 2.20                            “Involuntary Termination” shall mean the
date that (a) a Participant experiences an Employer-initiated Separation from
Service for any reason other than Cause, Permanent Disability or death, or (b) a
Participant experiences a Separation from Service due to resignation by the
Participant for Good Reason, each as provided under and subject to the
conditions of Article III.

 

Section 2.21                            “Key Employee” shall mean an Eligible
Employee who is a “specified employee” under Code Section 409A, as determined by
the Committee or its delegate.  The determination of Key Employees, including
the number and identity of persons considered specified employees and the
identification date, shall be made by the Plan Administrator in accordance with
the provisions of Code Section 409A and the regulations promulgated thereunder.

 

Section 2.22                            “Lump Sum Amount” shall mean the amounts
scheduled to be paid in a single lump sum cash payment, as provided in
Section 5.02 of the Plan.

 

Section 2.23                            “Merger” shall mean the merger occurring
pursuant to that certain Agreement and Plan of Merger, dated as of March 21,
2016, by and among WL Ross Holding Corp., a Delaware corporation, TPG Accolade,
LP, a Delaware limited partnership, Nexeo Solutions Holdings, LLC, a Delaware
limited liability company (“Holdings”), and certain related

 

5

--------------------------------------------------------------------------------


 

affiliates of the foregoing parties, whereby Holdings emerged as the surviving
entity and a subsidiary of the Company.

 

Section 2.24                            “Notice Pay” shall mean the amount that
each Eligible Employee who is eligible for Severance Benefits may receive in
lieu of providing services during a “Notice Period,” which will be at least
thirty (30) calendar days prior to the Eligible Employee’s Separation from
Service Date.  In the event that the Employer determines that a Participant’s
last day of work shall be prior to the end of his or her Notice Period, such
Employee shall be entitled to pay in lieu of notice for the balance of such
Notice Period.  Notice Pay paid to an Eligible Employee shall be in addition to,
and shall not be offset against, any other Severance Benefits the Participant
may be entitled to receive under Article IV.  An Eligible Employee who does not
sign, or who revokes his or her signature on, a Release shall only be eligible
for Notice Pay. Unless otherwise permitted by the applicable plan documents or
laws, an Eligible Employee will not be eligible to apply for short-term
disability, long-term disability and/or workers’ compensation during the Notice
Period or anytime thereafter.  Notice Pay shall be paid in accordance with
Article V.

 

Section 2.25                            “Officer” shall mean any individual who
is an officer, as such term is defined pursuant to Rule 16a-1(f) as promulgated
under the Exchange Act, of the Company.  For purposes of this definition,
Officer shall also mean any officer of any of the Company’s Subsidiaries who
performs policy making functions, within the context of Rule 16a-1(f).

 

Section 2.26                            “Participant” shall mean any Eligible
Employee who meets the requirements of Article III and thereby becomes eligible
for Severance Benefits.

 

Section 2.27                            “Participation Agreement” shall mean the
form agreement presented to each Eligible Employee by the Plan Administrator
prior to his or her entry into this Plan that shall evidence the Eligible
Employee’s agreement to participate in this Plan, to comply with all terms,
conditions and restrictions within this Plan, and to comply with certain
restrictive covenants, including confidentiality and non-competition
restrictions, where applicable.  The Committee (including the applicable
delegate thereof) shall determine the terms and conditions of each Participation
Agreement, and Participation Agreements may vary between each Eligible
Employee.  The Participation Agreement in effect with respect to an Eligible
Employee may be amended (or superseded with a new Participation Agreement)
following his or her entry into the Plan by mutual agreement of the parties
thereto, including for purposes of Sections 4.01 and 4.02 of the Plan.

 

Section 2.28                            “Performance Year” shall mean the twelve
(12) month period used by the Employer to measure performance for annual bonuses
at the time of the Participant’s Separation from Service.

 

Section 2.29                            “Permanent Disability” shall mean that
an Employee has a permanent and total incapacity from engaging in any employment
for the Employer for physical or mental reasons.  A “Permanent Disability” shall
be deemed to exist if the Employee meets the requirements for disability
benefits under the Employer’s long-term disability plan or under the
requirements for disability benefits under the Social Security law then in
effect, or if the

 

6

--------------------------------------------------------------------------------


 

Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

Section 2.30                            “Plan” shall mean the Nexeo
Solutions, Inc. Severance Plan for U.S. Officers and Executives as set forth
herein, and as the same may from time to time be amended.

 

Section 2.31                            “Plan Administrator” shall mean the
individual(s) appointed by the Committee to administer the terms of the Plan as
set forth herein and if no individual is appointed by the Committee to serve as
the Plan Administrator for the Plan, the Plan Administrator shall be the
Executive Vice President and Chief Human Resources Officer of the Company. 
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to Severance Benefits under the Plan, the Committee or its delegate
shall act as the Plan Administrator for purposes of administering the terms of
the Plan with respect to the Plan Administrator.  The Plan Administrator may
delegate all or any portion of its authority under the Plan to any other
person(s).

 

Section 2.32                            “Postponement Period” shall mean, for a
Key Employee, the period of six (6) months after such Key Employee’s Separation
from Service Date (or such other period as may be required by Code
Section 409A).

 

Section 2.33                            “Prior Participant” shall mean a
Participant whose governing Participation Agreement was effective prior to the
Effective Date of Restatement and who has not executed a new Participation
Agreement in the form presented to the Participant following the Effective Date
of Restatement.

 

Section 2.34                            “Pro Rata Bonus Payment” shall mean the
amount calculated in accordance with Section 4.02(c) of this Plan.

 

Section 2.35                            “Release” shall mean the “Separation of
Employment Agreement and General Release,” as provided by the Employer, or such
other agreement between the Employer and Participant under which the Participant
releases potential claims against the Employer in exchange for Severance
Benefits.

 

Section 2.36                            “Release Revocation Period” shall mean
the period described in Section 3.02(a) of the Plan.

 

Section 2.37                            “Separation from Service” shall mean
“separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and the applicable regulations and rulings promulgated
thereunder.

 

Section 2.38                            “Separation from Service Date” shall
mean, with respect to a Participant, the date on which such Participant
experiences a Separation from Service.

 

Section 2.39                            “Severance Benefits” shall mean, as
applicable, any Severance Payment, Pro Rata Bonus Payment and the Employer
subsidy portion of COBRA coverage that a Participant is eligible to receive
pursuant to Article IV of the Plan.

 

7

--------------------------------------------------------------------------------


 

Section 2.40                            “Severance Payment” shall mean the
amounts calculated in accordance with Section 4.01(b) or 4.02(b) of this Plan,
as applicable.

 

Section 2.41                            “Severance Period” shall mean the
eighteen (18) month period during which a Participant is entitled to receive any
Severance Benefits under this Plan, beginning with the Participant’s Separation
from Service Date.

 

Section 2.42                            “Subsidiary” shall mean (a) a subsidiary
company (wherever incorporated) of the Company; (b) any separately organized
business unit, whether or not incorporated, of the Company; (c) any employer
that is required to be aggregated with the Company pursuant to Code section 414
and the regulations promulgated thereunder; and (d) any service recipient or
employer that is within a controlled group of corporations as defined in Code
sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted
in each place “at least 80%” appears and any service recipient or employer
within trades or businesses under common control as defined in Code
section 414(c) and Treas. Reg. § 1.414(c)-2 where the phrase “at least 50%” is
substituted in each place “at least 80%” appears, provided, however, that when
the relevant determination is to be based upon legitimate business criteria (as
described in Treas. Reg. § 1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the
phrase “at least 20%” shall be substituted in each place “at least 80%” appears
as described above with respect to both a controlled group of corporations and
trades or business under common control.

 

Section 2.43                            “Subsidy Period” shall mean the period
described in Section 4.01(c).

 

Section 2.44                            “Target Bonus Amount” shall mean an
amount equal to the product of the Eligible Employee’s annual Base Salary and
the Eligible Employee’s target bonus percentage for the applicable Performance
Year of the Employer, or, if the Eligible Employee did not have a target bonus
percentage for such Performance Year, his or her target bonus percentage shall
be fifty percent (50%).  For these purposes, the “target bonus percentage” shall
be the highest target percentage in effect for the Eligible Employee in the
applicable Performance Year.

 

Section 2.45                            “Termination of Employment in Connection
with a Change of Control” shall mean an Involuntary Termination that occurs on
or at any time within the twenty-four (24) month period immediately following a
Change of Control.

 

Section 2.46                            “Voluntary Termination” shall mean any
Separation from Service due to retirement or termination of employment that is
not initiated by the Company or any Subsidiary.

 

ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01                            Participation.  Each Eligible Employee
in the Plan who incurs an Involuntary Termination and who satisfies all of the
conditions of Section 3.02 shall be eligible to receive the Severance Benefits
described in the Plan.  An Eligible Employee shall not be eligible to receive
any other severance benefits from the Company or Subsidiary on account of an
Involuntary Termination, unless otherwise provided in the Plan.

 

8

--------------------------------------------------------------------------------


 

Section 3.02                            Conditions.

 

(a)                                 Eligibility for any Severance Benefits is
expressly conditioned on the occurrence of the following within sixty (60) days
following the Participant’s Separation from Service Date (the “Release
Revocation Period”):  (i) execution, non-revocation and delivery of a Release in
the form provided by the Employer; (ii) compliance by the Participant with all
of the terms and conditions of such Release; and (iii) to the extent permitted
in Section 4.05 of the Plan, execution of a written agreement that authorizes
the deduction of amounts owed to the Employer prior to the payment of any
Severance Benefits (or in accordance with any other schedule as the Plan
Administrator may, in its sole discretion, determine to be appropriate). 
Notwithstanding the form and timing of payments noted elsewhere within this
Plan, in the event that the Employer has not received a properly executed
Release by the Participant by the sixtieth (60th) day following the
Participant’s Separation from Service Date, the Participant shall not be
entitled to receive any payments or benefits pursuant to this Plan.  The
Employer shall endeavor to deliver the final form of the Release for the
Participant’s consideration within the three (3) day period immediately
following the Participant’s Separation from Service Date in order to ensure that
the Participant has adequate time to complete each of the Participant’s
requirements set forth herein.

 

(b)                                 For purposes of clarity, an Eligible
Employee will not be eligible to receive Severance Benefits pursuant to this
Plan in the event of any type of termination of employment other than in
connection with an Involuntary Termination.  The circumstances in which an
Eligible Employee will not be eligible to receive Severance Benefits, include,
but are not limited to, the following circumstances:

 

(i)                                     The Eligible Employee voluntarily
terminates employment other than for Good Reason;

 

(ii)                                  The Employer provides written notice to
the Eligible Employee that his or her employment will terminate on a job-end
date that is no more than 3 months after the date of such notice, and the
Eligible Employee resigns employment before the job-end date specified by the
Employer;

 

(iii)                               The Eligible Employee’s employment is
terminated for Cause;

 

(iv)                              The Eligible Employee voluntarily retires;

 

(v)                                 The Eligible Employee’s employment is
terminated due to the Eligible Employee’s death or Permanent Disability;

 

(vi)                              The Eligible Employee does not return to work
at the end of an approved leave of absence;

 

(vii)                           The Eligible Employee does not satisfy the
conditions for Severance Benefits set forth in Section 3.02(a); or

 

(viii)                        The Eligible Employee continues in employment with
the Company or a Subsidiary or refuses the Employer’s offer to continue in

 

9

--------------------------------------------------------------------------------


 

employment in the same or in an Alternative Position with the Company or a
Subsidiary.

 

(c)                                  The Plan Administrator has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.

 

(d)                                 An Eligible Employee returning from approved
military leave will be eligible for Severance Benefits if:  (i) he/she is
eligible for reemployment under the provisions of the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”); (ii) his/her pre-military
leave job is eliminated; and (iii) the Employer’s circumstances are changed so
as to make reemployment in another position impossible or unreasonable, or
re-employment would create an undue hardship for the Employer.  If the Eligible
Employee returning from military leave qualifies for Severance Benefits, his/her
Severance Benefits will be calculated as if he/she had remained continuously
employed from the date he/she began his/her military leave.  The Eligible
Employee must also satisfy any other relevant conditions for payment set forth
in this Article III, including execution of a Release.

 

ARTICLE IV
DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination (Not in Connection with Change of Control).  Subject to
Article III and Section 5.05, the Severance Benefits to be provided to a
Participant upon an Involuntary Termination shall consist of the following, as
applicable:

 

(a)                                 Notice Pay.  The Participant will receive
Notice Pay, if applicable.

 

(b)                                 Severance Payment. The Employer shall pay to
the Participant a cash payment in an amount equal to one and one-half (1.5)
times the sum of (i) the Participant’s Base Salary in effect for the year in
which the Participant’s termination occurs and (ii) the Participant’s Target
Bonus Amount for the Performance Year immediately preceding the Performance Year
during which the Participant’s Separation from Service occurs.

 

(c)                                  Subsidized Medical and Dental Benefits. 
The Participant (and his/her spouse, domestic partner or child(ren), as
applicable) shall be eligible for continued coverage under the Employer’s
medical and dental plans as required by and pursuant to COBRA.  The Employer
shall provide COBRA coverage only if such coverage is timely elected by the
Participant or other qualified beneficiary (as defined by COBRA).  If the
Participant timely elects COBRA coverage, subject to the other provisions in
this Section 4.01(c), then during the Severance Period, the Participant will be
responsible for paying the employee portion of the applicable premium under the
respective plan(s) at the same rate and at the same time as such employee
contributions are paid by similarly-situated active employees of the Employer,
and the Employer shall be responsible for the remainder of the premiums.  Such
coverage shall be provided through an arrangement that satisfies the
requirements of Sections 105 and 106 of the Code such that the benefits

 

10

--------------------------------------------------------------------------------


 

or reimbursements under such arrangement are not includible in the Participant’s
income.  The Employer may satisfy the requirement of the preceding sentence by
providing such benefits through an arrangement that requires the Employer to
impute income, on a schedule pursuant to the Employer’s regular payroll
practices but no less frequently than monthly, to the Participant in an amount
equal to the Employer premium subsidy provided to similarly-situated active
employees of the Employer, with the Participant being responsible for any income
taxes thereon.  The medical and dental plan coverage provided on a subsidized
basis pursuant to this Section 4.01(c) will cease upon the expiration of the
Severance Period, or if earlier, upon such time that (i) the Participant does
not pay the required premium within the applicable time period, (ii) the
Participant obtains new employment and is eligible for group health plan
coverage from the Participant’s new employer, (iii) the Participant terminates
COBRA coverage for any other reason, or (iv) any other event occurs that,
pursuant to COBRA, permits the earlier termination of COBRA coverage (the
“Subsidy Period”).  If the Subsidy Period is less than the applicable COBRA
coverage period, then, effective for the first premium payment due after the
Subsidy Period expires, the Participant will be required to pay the entire
premium for COBRA coverage and shall be responsible for paying such premium
during the remainder of the applicable COBRA coverage period, which shall end as
provided under COBRA.

 

Section 4.02                            Amount of Severance Benefits Upon a
Termination of Employment in Connection with a Change of Control.  Subject to
Article III and Section 5.05, the Severance Benefits to be provided to a
Participant upon a Termination of Employment in Connection with a Change of
Control shall consist of the following, as applicable:

 

(a)                                 Notice Pay.  The Participant will receive
Notice Pay, if applicable.

 

(b)                                 Severance Payment. The Employer shall pay to
the Participant a lump sum cash payment in an amount equal to one and one-half
(1.5) times the sum of (i) the Participant’s Base Salary in effect for the year
in which the Participant’s termination occurs and (ii) the Participant’s Target
Bonus Amount for the year in which the Participant’s termination occurs.

 

(c)                                  Pro Rata Bonus Payments.  A Participant
shall be eligible to receive a bonus for the Performance Year in which the
Termination of Employment in Connection with a Change of Control occurs in an
amount equal to the Target Bonus Amount for such year as determined in good
faith by the Board based on performance for such year, which amount shall be
prorated through and including the Separation from Service Date (based on the
ratio of the number of days the Participant was employed by the Employer during
such Performance Year to the number of days in such Performance Year), payable
in a lump-sum on or before the date such annual bonuses are paid to executives
who have continued employment with the Employer (but in no event earlier than 60
days after the Separation from Service Date, nor later than the fifteenth day of
the third month next following the end of the calendar year (or if later the end
of the Company’s fiscal year) during which the Performance Year ends); provided,
however, that if this paragraph applies with respect to an annual bonus that is
intended to constitute performance-based compensation within the meaning of, and
for purposes of, section 162(m) of the Code,

 

11

--------------------------------------------------------------------------------


 

then this paragraph shall apply with respect to such annual bonus only to the
extent the applicable performance criteria have been satisfied as certified by a
committee of the Board as required under section 162(m) of the Code.

 

(d)                                 Subsidized Medical and Dental Benefits.  The
Participant (and his/her spouse, domestic partner or child(ren), as applicable)
shall be eligible for continued coverage under the Employer’s medical and dental
plans as required by and pursuant to COBRA.  The Employer shall provide COBRA
coverage only if such coverage is timely elected by the Participant or other
qualified beneficiary (as defined by COBRA).  If the Participant timely elects
COBRA coverage, subject to the other provisions in this Section 4.02(d), then
during the Severance Period, the Participant will be responsible for paying the
employee portion of the applicable premium under the respective plan(s) at the
same rate and at the same time as such employee contributions are paid by
similarly-situated active Employer employees, and the Employer shall be
responsible for the remainder of the premiums.  Such COBRA coverage shall be
provided through an arrangement that satisfies the requirements of sections 105
and 106 of the Code such that the benefits or reimbursements under such
arrangement are not includible in the Participant’s income.  The Employer may
satisfy the requirement of the preceding sentence by providing such benefits
through an arrangement that requires the Employer to impute income, on a
schedule pursuant to the Employer’s regular payroll practices but no less
frequently than monthly, to the Participant in an amount equal to the Employer
premium subsidy provided to similarly-situated active employees of the Employer,
with the Participant being responsible for any taxes thereon.  The medical and
dental plan coverage provided on a subsidized basis pursuant to this
Section 4.02(d) will cease upon the expiration of the Subsidy Period.  If the
Subsidy Period is less than the applicable COBRA coverage period, then,
effective for the first premium payment due after the Subsidy Period expires,
the Participant will be required to pay the entire premium for COBRA coverage
and shall be responsible for paying such premium during the remainder of the
applicable COBRA coverage period, which shall end as provided under COBRA.

 

Section 4.03                            Severance Benefits for Prior
Participants.  Notwithstanding anything to the contrary in Section 4.01 or 4.02
above, the Severance Benefits to be provided to a Prior Participant upon an
Involuntary Termination shall consist of the payments and benefits that such
Participant would have been entitled to under the corresponding provisions of
the Plan that existed prior to the Effective Date of Restatement of the Plan and
not the Severance Benefits provided under Section 4.01 or 4.02, as applicable.

 

Section 4.04                            Termination for Cause.  If any Eligible
Employee’s employment terminates on account of termination by the Employer for
Cause, the Eligible Employee shall not be entitled to receive Severance Benefits
under this Plan and shall be entitled only to those benefits that are required
to be provided to the Eligible Employee by applicable law.

 

Section 4.05                            Reduction of Severance Benefits.  With
respect to amounts paid under the Plan that are not subject to Code
Section 409A, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any monies owed to the Employer by the
Eligible Employee or the value of Employer property that the Eligible Employee
has retained in

 

12

--------------------------------------------------------------------------------


 

his/her possession.  With respect to amounts paid under the Plan that are
subject to Code Section 409A, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Employer
by the Eligible Employee or the value of Employer property that the Eligible has
retained in his/her possession; provided, however, that such deductions cannot
exceed $5,000 in the aggregate in any Employer fiscal year.

 

Section 4.06                            Accrued or Vested Benefits.  In the
event that an Eligible Employee’s employment with the Employer or any successor
is terminated for any reason, any accrued or vested benefits that the Eligible
Employee may be due or owed with respect to plans or arrangements outside of
this Plan will be governed by the terms and conditions of the applicable plan or
arrangement rather than this Plan.

 

ARTICLE V
METHOD AND DURATION OF SEVERANCE BENEFITS PAYMENTS

 

Section 5.01                            Timing of Payment for Severance Benefits
(Not in Connection with a Change of Control).  To ensure that the Participant
has properly considered the Release Revocation Period and subject to
Sections 5.04, 5.05 and Article IX, the Severance Benefits to which a
Participant is entitled, as determined pursuant to Section 4.01, shall be paid
on, or commence on, the sixtieth (60th) day following the Participant’s
Separation from Service Date.  In the event that any payments that should have
been made to the Eligible Employee pursuant to this Plan, but, due to the delay
in payments pursuant to the Release Revocation Period were not paid to the
Participant, such payments will be aggregated, without interest, and payable in
a lump sum along with the first payment scheduled to be paid on the sixtieth
(60th) day following the Participant’s Separation from Service Date.  Any Notice
Pay to which a Participant may be entitled shall not be subject to the execution
of a Release and shall be paid no later than the date that is thirty (30) days
after the Participant’s Separation from Service Date.  Severance Benefits shall
be paid as follows:

 

(a)                                 Subsidized Medical and Dental Benefits. 
Subsidized medical and dental benefits shall be provided in accordance with the
provisions of Section 4.01(c), above; provided, however, that during the Release
Revocation Period, the Participant shall be required to pay the entire premium
to effectuate any elected COBRA coverage, and the Employer shall reimburse the
Participant on the sixtieth (60th) day following the Participant’s Separation
from Service Date for the difference between the amount Executive paid to effect
and continue such coverage during the Release Revocation Period and the employee
contribution amount that active similarly situated employees of the Employer
paid for the same or similar coverage under such group health plans.

 

(b)                                 Severance Payment.  The Severance Payment
(the “Installment Payments”) shall be paid over the Severance Period in
substantially equal regular installments in accordance with the Employer’s
normal payroll practices, but no less frequently than monthly.

 

Notwithstanding the preceding provisions of this Section 5.01, to the extent, if
any, that the aggregate amount of Severance Benefits that would otherwise be
paid pursuant to the provisions of this Section 5.01 after the fifteenth day of
the third month following the end of the calendar

 

13

--------------------------------------------------------------------------------


 

year, or if later the end of the Company’s fiscal year, in which the
Participant’s Separation from Service Date occurs (the “Applicable Date”)
exceeds the maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to the
Participant in a lump sum on the Applicable Date (or the first business day
preceding the Applicable Date if the Applicable Date is not a business day), and
the installments of Severance Benefits payable after the Applicable Date shall
be reduced by such excess (beginning with the installment first payable after
the Applicable Date and continuing with the next succeeding installment until
the aggregate reduction equals such excess).  However, in the event that the
Participant is subject to a Postponement Period, all amounts that would have
been paid to the Participant but for such a Postponement Period shall be
aggregated, without interest, and payable in a lump sum along with the first
installment payment scheduled to follow the Postponement Period.

 

Section 5.02                            Timing of Payment for Severance Benefits
Due Upon a Termination of Employment in Connection with a Change of Control. 
Subject to Sections 5.04, 5.05 and Article IX, the Severance Payment and Pro
Rata Bonus Payment (the “Lump Sum Amounts”) to which a Participant is entitled,
as determined pursuant to Section 4.02, shall be paid in a single lump sum cash
payment to the Participant on the 60th day following the Participant’s
Separation from Service Date if the Change of Control is also a “change in
control event” as defined in Code Section 409A; provided, however, that if the
Change of Control is not a “change in control event” as defined in Code
Section 409A, the Lump Sum Amounts to which a Participant is entitled, as
determined pursuant to Section 4.02, shall be paid in accordance with
Section 5.01.  Subsidized medical and dental benefits shall be provided or paid
in accordance with the provisions of Section 4.02 and 5.01(a), above.  Any
Notice Pay to which a Participant may be entitled shall not be subject to the
execution of a Release and shall be paid no later than the date that is thirty
(30) days after the Participant’s Separation from Service Date.  In the event
that the Participant is subject to a Postponement Period, any portion of the
Severance Benefits that would have been paid to the Participant but for such a
Postponement Period shall be paid, without interest, in a lump sum on the first
business day immediately following the completion of the Postponement Period.

 

Section 5.03                            Method of Payment.  In no event will
interest be credited on the unpaid balance for which a Participant may become
eligible.  Payment shall be mailed to the last address provided by the
Participant to the Employer or by such other reasonable method as determined by
the Plan Administrator.  The Employer may withhold from any amounts payable
under this Plan any federal, state or local taxes as the Employer is required to
withhold pursuant to any law or government regulation or ruling.  In the event
of a Participant’s death prior to the completion of all payments to which a
Participant is entitled, the remaining payments shall be paid to the
Participant’s estate in a single lump sum payment within ninety (90) days
following the date of the Participant’s death.  Notwithstanding anything to the
contrary herein, no payments due to any Eligible Employee under this Plan shall
be made following the twenty-four (24)-month period immediately following the
Eligible Employee’s Separation from Service.

 

Section 5.04                            Code Section 409A.

 

(a)                                 Notwithstanding any other provision of the
Plan to the contrary, if required by Code Section 409A, no Severance Benefits
shall be paid to a Participant who

 

14

--------------------------------------------------------------------------------


 

is a Key Employee during the Postponement Period.  If the Participant dies
during the Postponement Period, however, amounts withheld pursuant to this
Section 5.04(a) shall be paid to the Participant’s estate no later than ninety
(90) days after the Participant’s death.

 

(b)                                 This Plan is intended to provide certain
benefits that meet the requirements of the “short-term deferral” exception, the
“separation pay” exception, and other exceptions under Code Section 409A, but
neither the Company nor the Employer makes any representation or warranty that
the payments and benefits provided under this Agreement qualify for such
exceptions under Code Section 409A, and in no event shall the Company or the
Employer be liable for or indemnify any Participant for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by a
Participant on account of non-compliance with Code Section 409A. 
Notwithstanding any other provision of the Plan to the contrary, if required by
Code Section 409A, payments may only be made under this Plan upon an event and
in a manner permitted by Code Section 409A.  For purposes of Code Section 409A,
each individual payment that constitutes part of the Severance Benefits shall be
treated as a separate payment from any other such payment.  All reimbursements
and in-kind benefits (including any Employer premium subsidy imputed as income
to a Participant pursuant to Sections 4.01(c) or 4.02(d) of the Plan) provided
under the Plan shall be made or provided in accordance with the requirements of
Code Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Plan, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement, or in-kind benefits is not
subject to liquidation or exchange for another benefit.  In no event may a
Participant designate the year of payment for any amounts payable under the
Plan.

 

Section 5.05                            Termination of Eligibility for Benefits.

 

(a)                                 All Eligible Employees shall cease to be
eligible to participate in the Plan, and all Severance Benefits payable to a
Participant shall cease upon the occurrence of the earlier of:

 

(i)                                     Subject to Article VII, the termination
or modification of the Plan; or

 

(ii)                                  The completion of the provision of
Severance Benefits to the Participant.

 

(b)                                 Notwithstanding any other provision of the
Plan to the contrary, if the Committee or the Plan Administrator determines
either before or during the Severance Period that (i) a Cause condition existed
pursuant to Section 2.04(b), (d), or (f) prior to the date of a Participant’s
Separation from Service due to an Involuntary Termination

 

15

--------------------------------------------------------------------------------


 

that, had the Employer been fully aware of such condition, would have resulted
in the termination of the Participant’s employment for Cause or (ii) a
Participant has failed to abide by any of the covenants contained in the
Participation Agreement, then the Company may deny Severance Benefits not yet in
pay status, and any Severance Benefits currently payable to the Participant
shall immediately cease, subject to unanimous adoption by the Committee of a
resolution confirming such finding and approving of the termination of such
Severance Benefits.  Any remedy under this Section 5.05(b) shall be in addition
to, and not in place of, any other remedy, including injunctive relief, that the
Company may have.

 

ARTICLE VI
THE PLAN ADMINISTRATOR

 

Section 6.01                            Named Fiduciary.  The Plan Administrator
shall be the named fiduciary for purposes of ERISA.

 

Section 6.02                            Authority and Duties.  It shall be the
duty of the Plan Administrator, on the basis of information supplied to it by
the Company and the Committee, to properly administer the Plan.  The Plan
Administrator shall have the full power, authority and discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions.  All decisions, actions and
interpretations of the Plan Administrator shall be final, binding and conclusive
upon the parties with respect to denied claims for Severance Benefits.  The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

 

Section 6.03                            Compensation of the Plan Administrator. 
The Plan Administrator shall receive no compensation for services as such. 
However, all reasonable expenses of the Plan Administrator shall be paid or
reimbursed by the Company upon proper documentation.  The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of the Plan Administrator’s duties.

 

Section 6.04                            Records, Reporting and Disclosure.  The
Plan Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan.  All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Employer or any supplemental unemployment benefits trust, as payor of
the Severance Benefits, shall prepare and distribute to the proper recipients
all forms relating to withholding of income or wage taxes, Social Security
taxes, and other amounts that may be similarly reportable).

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
AMENDMENT, TERMINATION AND DURATION

 

Section 7.01                            Amendment, Suspension and Termination. 
Except as otherwise provided in this Section 7.01, the Board or its delegate
shall have the right, at any time and from time to time, to amend, suspend or
terminate the Plan in whole or in part, for any reason or without reason, and
without either the consent of or the prior notification to any Participant, by a
formal written action; provided, however, that (i) any amendment that became
effective within the six (6) month period prior to the date of either a
Participant’s Involuntary Termination or a Change of Control, and that had the
effect of reducing or eliminating benefits under the Plan, shall be deemed to be
not effective, and (ii) no such amendment, suspension or termination may occur
during the period that starts on the date of the consummation of a Change of
Control and ends on the date that is twenty-four (24) months following the
Change of Control.  No such amendment shall give the Employer the right to
recover any amount paid to a Participant prior to the date of such amendment or
to cause the cessation of Severance Benefits already approved for a Participant
who has executed a Release as required under Section 3.02.  Any amendment or
termination of the Plan must comply with all applicable legal requirements
including, without limitation, compliance with Code Section 409A and the
regulations and rulings promulgated thereunder, securities, tax, or other laws,
rules, regulations or regulatory interpretation thereof, applicable to the Plan.

 

Section 7.02                            Duration.  Unless terminated sooner by
the Board or its delegate, the Plan shall continue in full force and effect
until termination of the Plan pursuant to Section 7.01; provided, however, that
after the termination of the Plan, if any Participants terminated employment on
account of an Involuntary Termination prior to the termination of the Plan and
are still receiving Severance Benefits under the Plan, the Plan shall remain in
effect with respect to such Participants until all of the obligations of the
Employer under the Plan are satisfied with respect to such Participants.

 

ARTICLE VIII
DUTIES OF THE COMPANY, THE COMMITTEE
AND THE PLAN ADMINISTRATOR

 

Section 8.01                            Records.  The Company or a Subsidiary
thereof shall supply to (a) the Committee, all records and information necessary
to the performance of the Committee’s duties pursuant to this Plan, and (b) the
Plan Administrator, all records and information necessary to the performance of
the Plan Administrator’s duties pursuant to this Plan.

 

Section 8.02                            Payment.  Payments of Severance Benefits
to Participants shall be made in such amount as determined by the Plan
Administrator under Article IV, from the general assets of the Employer.

 

Section 8.03                            Discretion.  Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties.  As
a condition of participating in the

 

17

--------------------------------------------------------------------------------


 

Plan, the Eligible Employee acknowledges that all decisions and determinations
of the Board, the Committee and the Plan Administrator shall be final and
binding on the Eligible Employee, his or her beneficiaries and any other person
having or claiming an interest under the Plan on his or her behalf.

 

ARTICLE IX
CLAIMS PROCEDURES

 

Section 9.01         General Claims Information.  Each Participant under this
Plan may only contest the administration of the Severance Benefits awarded by
completing and filing with the Plan Administrator a written request for review
in the manner specified by the Plan Administrator.  No appeal is permissible as
to an Eligible Employee’s eligibility for or a Participant’s amount of Severance
Benefits, which are decisions made solely within the discretion of the Company. 
No person may submit or file any dispute, controversy, or claim in any judicial
proceeding for any alleged wrongful denial of Plan benefits unless the claims
procedures described in this Article IX are exhausted and a final determination
is made by the Plan Administrator.  If an Eligible Employee or Participant or
other interested person challenges a decision by the Plan Administrator, any
review will be limited to the facts, evidence and issues presented to the Plan
Administrator during the claims procedure set forth in this Article IX.  Facts
and evidence that become known to the terminated Eligible Employee or
Participant or other interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator will be deemed waived.

 

Section 9.02         Initial Claim Application.  If an Eligible Employee or his
or her authorized representative (each a “Claimant”) makes a written request
alleging a right to receive Plan benefits or alleging a right to receive an
adjustment in Plan benefits being paid, the Plan Administrator shall treat it as
a benefit claim.  All benefit claims under the Plan shall be sent to the Plan
Administrator and must be received within 30 days after employment termination. 
A Claimant submitting an application for such Severance Benefits shall do so in
the form and manner specified by the Plan Administrator (the “Claim
Application”).  Each Claim Application must be supported by relevant and
appropriate information as requested by the Plan Administrator.  In the event
that any claim relating to the administration of Severance Benefits is denied in
whole or in part, the Claimant whose claim has been so denied shall be notified
of such denial in writing by the Plan Administrator (the “Initial Denial”)
within a reasonable period of time, but not more than ninety (90) days after the
Plan Administrator’s receipt of the Claim Application (the “Initial Claim
Period”).  The Initial Claim Period may be extended up to an additional ninety
(90) days if the Plan Administrator determines that special circumstances
require an extension of time for processing the Claim Application and the Plan
Administrator provides the Claimant with written notice of such extension to the
Claimant prior to the end of the initial 90-day period, which notice shall
specify the special circumstances requiring the extension and the date by which
the Plan Administrator expects a determination to be made.  The Initial Denial
shall:  (a) specify the reason or reasons for denial, (b) make specific
reference to the Plan provisions on which the determination was based, (c) if
applicable, describe any additional material or information necessary for the
claimant to perfect the claim (explaining why such material or information is
needed), and (d) describe the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to

 

18

--------------------------------------------------------------------------------


 

bring a civil action under ERISA section 502(a) following an adverse benefit
determination on review.  If it is determined that payment is to be made, any
such payment shall be made within ninety (90) days after the date by which
notification is required.

 

Section 9.03         Appeals of Denied Benefit Claims.  All appeals shall be
made by the following procedure:

 

(a)           A Claimant whose claim has been denied shall provide the Plan
Administrator with a written notice of appeal of the denial within sixty (60)
calendar days after receiving the Initial Denial.  Such notice shall set forth
all of the facts upon which the appeal is based and may include documents,
records or other information relating to the claim for benefits.  Upon request,
a Claimant shall be provided reasonable access to, and copies of, free of
charge, all documents, records and other information that is relevant to the
Claimant’s claim for benefits.  Appeals not timely filed shall be barred.

 

(b)           A named fiduciary of the Plan (which named fiduciary shall not be
either the person who denied the initial claim for benefits or the subordinate
of the same) shall consider the claimant’s written appeal, all documents,
records, facts or evidence submitted by the Claimant with the written appeal
without deference to the initial adverse benefit determination and without
regard to whether such information was submitted or considered by the Plan
Administrator in making the initial benefit determination.

 

(c)           A written determination with regards to the appeal shall be made
within a reasonable period of time, but not more than sixty (60) days after the
Claimant’s request for review is received (the “Appeal Period”).  The Appeal
Period may be extended up to an additional sixty (60) days if the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim and the Plan Administrator provides the Claimant with
written notice of such extension prior to the end of the initial 60-day period,
which notice shall specify the special circumstances requiring the extension and
the date by which the plan expects to render the determination on review.  The
determination on appeal shall be binding upon all parties.  If the determination
is adverse to the Claimant, the written determination shall:  (i) specify the
reason or reasons for denial, (ii) make specific reference to the Plan
provisions on which the determination was based, (iii) include a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under ERISA section 502(a).  If the final determination
is that payment shall be made, then any such payment shall be made within ninety
(90) days after the date by which notification of the final determination is
required.

 

Section 9.04         Arbitration; Expenses.  In the event of any dispute under
the provisions of this Plan, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in Harris County, Texas (or
such other location as may be mutually agreed upon by the Employer and the
Claimant) in accordance with the National Rules for the Resolution of Employment
Disputes then in effect of the American Arbitration Association.  Any award
entered by the

 

19

--------------------------------------------------------------------------------


 

arbitrator shall be final, binding and nonappealable and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrator shall have no authority to modify any provision of
this Plan or to award a remedy for a dispute involving this Plan other than a
benefit specifically provided under or by virtue of the Plan.  If the Claimant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrator and any expenses
relating to the conduct of the arbitration (including the Company’s and
Claimant’s reasonable attorneys’ fees and expenses); in this event, any such
fees and expenses are limited to those typically incurred in the usual course of
arbitration proceedings and shall not be negotiable or determinable by the
Claimant, and payment to the Claimant of such amounts shall occur within ninety
(90) days after the date of entry of judgment (entered in accordance with
applicable law in any court of competent jurisdiction) of the final, binding and
non-appealable arbitration settlement.  Otherwise, each party shall be
responsible for its own expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) and shall share the fees of
the American Arbitration Association.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01       Nonalienation of Benefits.  None of the payments, benefits
or rights of any Participant shall be subject to any claim of any creditor of
any Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant.  No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, continently or
otherwise, under this Plan.

 

Section 10.02       Plan Year.  The Plan shall be administered on a fiscal year
basis.  Accordingly, the Plan year shall be the twelve-consecutive-month period
commencing October 1st each year, except for the first Plan year, which
commenced on the date the Plan was originally effective and ended on
September 30, 2012.

 

Section 10.03       Notices.  All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service.  In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Employer in writing.  In the case of the Company or the
Employer, mailed notices shall be addressed to the Plan Administrator.

 

Section 10.04       Successors.  Any successor to the Company shall assume the
Company’s obligations under this Plan and shall benefit from, and be entitled to
assert, any rights under this Plan.

 

Section 10.05       No Mitigation.  Except as otherwise provided in
Section 4.05, a Participant shall not be required to mitigate the amount of any
Severance Benefit provided for in this Plan by seeking other employment or
otherwise, nor shall the amount of any Severance

 

20

--------------------------------------------------------------------------------


 

Benefits provided for herein be reduced by any compensation earned by other
employment or otherwise, except if the Participant is re-employed by the
Employer as an Employee, in which case Severance Benefits shall cease on the
date of the Participant’s re-employment.

 

Section 10.06       No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Employer, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

 

Section 10.07       Severability of Provisions.  If any provision of this Plan
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

 

Section 10.08       Heirs, Assigns, and Personal Representatives.  This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

 

Section 10.09       Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 10.10       Gender and Number.  Where the context admits:  words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.

 

Section 10.11       Unfunded Plan.  The Plan shall not be funded.  No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Severance Benefits.

 

Section 10.12       Payments to Incompetent Persons.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee, the
Plan Administrator and all other Employer parties with respect thereto.

 

Section 10.13       Lost Payees.  A benefit shall be deemed forfeited if the
Committee and/or the Plan Administrator is unable to locate a Participant to
whom a Severance Benefits is due.  Such Severance Benefits may be reinstated if
application is made by the Participant for the forfeited Severance Benefits
while this Plan is in operation.

 

Section 10.14       Benefits are Not Insured.  The Plan is a severance plan. 
The Pension Benefits Guaranty Corporation under Title IV of ERISA does not
insure benefits under this Plan.

 

21

--------------------------------------------------------------------------------


 

Section 10.15       Controlling Law.  This Plan shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws of Texas or any other jurisdiction, and, where
applicable, the laws of the United States.

 

Section 10.16       Taxes.  Any payment or delivery required under this Plan
shall be subject to all legal requirements regarding tax withholding, filing,
reporting and other obligations.

 

Section 10.17       Clawback.  Notwithstanding any provisions in this Plan to
the contrary, any compensation, payments, or benefits provided hereunder,
whether in the form of cash or otherwise, shall be subject to a clawback to the
extent necessary to comply with the requirements of any applicable law,
including the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder, or any policy adopted by the Company or a Subsidiary pursuant to any
such law (whether in existence as of the Effective Date of Restatement or later
adopted).

 

Section 10.18       Effect of Plan.  Except with respect to any individual
written employment or severance agreements between an Eligible Employee and the
Company or a Subsidiary, this Plan supersedes all prior oral or written
policies, plans, or arrangements of the Company or Subsidiary covering or
applying to, and all prior oral or written communications to, Eligible Employees
with respect to the subject matter hereof, and all such prior policies, plans,
or arrangements and communications are hereby null and void and of no further
force and effect.

 

Section 10.19       Certain Excise Taxes.  Notwithstanding anything to the
contrary in this Plan, if an Eligible Employee is a “disqualified individual”
(as defined in section 280G(c) of the Code), and the payments and benefits
provided for in this Plan, together with any other payments and benefits which
the Eligible Employee has the right to receive from the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in section
280G(b)(2) of the Code), then the payments and benefits provided for in this
Plan shall be either reduced (but not below zero) so that the present value of
such total amounts and benefits received by the Eligible Employee from the
Company and its affiliates will be one dollar ($1.00) less than three times the
Eligible Employee’s “base amount” (as defined in section 280G(b)(3) of the Code)
and so that no portion of such amounts and benefits received by the Eligible
Employee shall be subject to the excise tax imposed by section 4999 of the Code,
or paid in full, whichever produces the better net after-tax position to the
Eligible Employee (taking into account any applicable excise tax under section
4999 of the Code and any other applicable taxes, including any federal, state,
municipal, and local income or employment taxes, and taking into account the
phase out of itemized deductions and personal exemptions).  The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order, in all instances in accordance with Code Section 409A.  The determination
as to whether any such reduction in the amount of the payments and benefits
provided hereunder is necessary shall be made by the Company in good faith;
provided, however, that no portion of the Eligible Employee’s payments or
benefits the receipt or enjoyment of which the Eligible Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of section 280G(b)

 

22

--------------------------------------------------------------------------------


 

of the Code will be taken into account; no portion of the Eligible Employee’s
payments or benefits will be taken into account which does not constitute a
parachute payment (including by reason of section 280G(b)(4)(A) of the Code); in
calculating the applicable excise tax under section 4999 of the Code, no portion
of the Eligible Employee’s payments or benefits will be taken into account which
constitutes reasonable compensation for services actually rendered, within the
meaning of section 280G(b)(4)(B) of the Code, in excess of the base amount that
is allocable to such reasonable compensation; and the value of any non-cash
benefit or any deferred payment or benefit will be determined in accordance with
the principles of sections 280G(d)(3) and (4) of the Code.  If a reduced payment
or benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with all other payments and benefits from the Company
(or its affiliates) used in determining if a “parachute payment” exists, exceeds
one dollar ($1.00) less than three times Eligible Employee’s base amount, then
the Eligible Employee shall immediately repay such excess to the Company upon
notification that an overpayment has been made.  The fact that a Eligible
Employee’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 10.19 will not limit or otherwise affect
any other rights of the Eligible Employee under this Plan or otherwise.  All
determinations required by this Section 10.19 will be made at the expense of the
Company.  However, nothing in this Section 10.19 shall require the Employer to
be responsible for, or have any liability or obligation with respect to, the
Eligible Employee’s excise tax liabilities under section 4999 of the Code.

 

[Signature Page to Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Nexeo Solutions, Inc. has executed this Nexeo
Solutions, Inc. Severance Plan for U.S. Officers and Executives, as amended and
restated effective as of June 9, 2016.

 

 

NEXEO SOLUTIONS, INC.

 

 

 

 

By:

/s/ Lisa P. Britt

 

 

 

Lisa P. Britt

 

Executive Vice President &

 

Chief Human Resources Officer

 

Nexeo Solutions, Inc. Severance Plan for U.S. Officers and Executives

as Amended and Restated Effective June 9, 2016

 

--------------------------------------------------------------------------------